Exhibit 10.17

--------------------------------------------------------------------------------

 

INTERCREDITOR AGREEMENT

 

dated as of March 29, 2004,

 

among

 

ATP OIL & GAS CORPORATION,

 

the Subsidiaries of ATP OIL & GAS CORPORATION identified herein,

 

CREDIT SUISSE FIRST BOSTON,

 

as First Lien Collateral Agent

 

and

 

CREDIT SUISSE FIRST BOSTON,

 

as Second Lien Collateral Agent

 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE

GUARANTEE AND COLLATERAL AGREEMENT OF EVEN DATE

HEREWITH AMONG THE PARTIES HERETO AND (B) THE OTHER

SECURITY DOCUMENTS REFERRED TO IN THE CREDIT AGREEMENTS

REFERRED TO HEREIN

 

--------------------------------------------------------------------------------

[CS&M Ref No. 5865-238]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.

  

Certain Defined Terms

   2

SECTION 1.02.

  

Other Defined Terms

   2

SECTION 1.03.

  

Terms Generally

   6

 

ARTICLE II

 

LIEN PRIORITIES

 

SECTION 2.01.

  

Relative Priorities

   7

SECTION 2.02.

  

Prohibition on Contesting Liens

   7

SECTION 2.03.

  

No New Liens

   7

SECTION 2.04.

  

Similar Liens and Agreements

   8

 

ARTICLE III

 

ENFORCEMENT

 

SECTION 3.01.

  

Exercise of Remedies

   8

SECTION 3.02.

  

Cooperation

   11

 

ARTICLE IV

 

PAYMENTS

 

SECTION 4.01.

  

Application of Proceeds

   11

SECTION 4.02.

  

Payments Over

   11

 

ARTICLE V

 

OTHER AGREEMENTS

 

SECTION 5.01.

  

Releases

   12

SECTION 5.02.

  

Insurance

   13

SECTION 5.03.

  

Amendments to First Lien Loan Documents and Second Lien Loan Documents

   13

SECTION 5.04.

  

Rights As Unsecured Creditors

   15

SECTION 5.05.

  

Bailee for Perfection

   15

SECTION 5.06.

  

When Discharge of First Lien Obligations Deemed Not to Have Occurred

   16

 



--------------------------------------------------------------------------------

ARTICLE VI

INSOLVENCY OR LIQUIDATION PROCEEDINGS

 

SECTION 6.01.

  

Finance and Sale Issues

   17

SECTION 6.02.

  

Relief from the Automatic Stay

   18

SECTION 6.03.

  

Adequate Protection

   18

SECTION 6.04.

  

No Waiver

   18

SECTION 6.05.

  

Avoidance Issues

   19

SECTION 6.06.

  

Reorganization Securities

   19

SECTION 6.07.

  

Post-Petition Interest

   19

SECTION 6.08.

  

Waiver

   19

 

ARTICLE VII

 

RELIANCE; WAIVERS; ETC.

 

SECTION 7.01.

  

Reliance

   20

SECTION 7.02.

  

No Warranties or Liability

   20

SECTION 7.03.

  

No Waiver of Lien Priorities

   21

SECTION 7.04.

  

Obligations Unconditional

   22

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.

  

Conflicts

   23

SECTION 8.02.

  

Effectiveness; Continuing Nature of this Agreement; Severability

   23

SECTION 8.03.

  

Amendments; Waivers

   24

SECTION 8.04.

  

Information Concerning Financial Condition of the Borrower and its Subsidiaries

   24

SECTION 8.05.

  

Subrogation

   24

SECTION 8.06.

  

Application of Payments

   25

SECTION 8.07.

  

SUBMISSION TO JURISDICTION; WAIVERS

   25

SECTION 8.08.

  

Waiver of Jury Trial

   26

SECTION 8.09.

  

Notices

   26

SECTION 8.10.

  

Further Assurances

   26

SECTION 8.11.

  

APPLICABLE LAW

   27

SECTION 8.12.

  

Binding on Successors and Assigns

   27

SECTION 8.13.

  

Specific Performance

   27

SECTION 8.14.

  

Headings

   27

SECTION 8.15.

  

Counterparts

   27

SECTION 8.16.

  

Authorization

   27

SECTION 8.17.

  

No Third Party Beneficiaries

   27

SECTION 8.18.

  

Provisions Solely to Define Relative Rights

   28

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT dated as of March 29, 2004, among ATP OIL & GAS
CORPORATION, a Texas corporation (the “Borrower”), the subsidiaries of the
Borrower identified herein, CREDIT SUISSE FIRST BOSTON (“CSFB”), as collateral
agent for the First Lien Lenders (as defined below) (in such capacity, the
“First Lien Collateral Agent”), and CSFB, as collateral agent for the Second
Lien Lenders (as defined below) (in such capacity, the “Second Lien Collateral
Agent”).

 

PRELIMINARY STATEMENT

 

Reference is made to (a) the First Lien Credit Agreement dated as of March 29,
2004 (as amended, restated, supplemented, otherwise modified or Refinanced from
time to time, the “First Lien Credit Agreement”), among the Borrower, the
lenders from time to time party thereto (the “First Lien Lenders”) and CSFB, as
administrative agent (in such capacity, the “First Lien Administrative Agent”)
and First Lien Collateral Agent, (b) the Second Lien Credit Agreement dated as
of March 29, 2004 (as amended, restated, supplemented or otherwise modified from
time to time, the “Second Lien Credit Agreement” and, together with the First
Lien Credit Agreement, the “Credit Agreements”), among the Borrower, the lenders
from time to time party thereto (the “Second Lien Lenders”) and CSFB, as
administrative agent (in such capacity, the “Second Lien Administrative Agent”)
and Second Lien Collateral Agent, (c) the Guarantee and Collateral Agreement
dated as of March 29, 2004 (the “Guarantee and Collateral Agreement”), among the
Borrower, the subsidiaries of the Borrower identified therein as Guarantors (the
“Guarantors”), the subsidiaries of the Borrower identified therein as Subsidiary
Grantors (together with the Borrower, the “Grantors”) and CSFB, as First Lien
Collateral Agent and Second Lien Collateral Agent, and (d) the other Security
Documents referred to in the Credit Agreements.

 

RECITALS

 

A. The First Lien Lenders have agreed to make loans to the Borrower pursuant to
the First Lien Credit Agreement, upon, among other terms and conditions, the
condition that the First Lien Obligations (such term and each other capitalized
term used but not defined in these recitals having the meaning given it in
Article I) shall be secured by first priority Liens on, and security interests
in, substantially all the assets of the Grantors.

 

B. The Second Lien Lenders have agreed to make loans to the Borrower pursuant to
the Second Lien Credit Agreement, upon, among other terms and conditions, the
condition that the Second Lien Obligations shall be secured by second priority
Liens on, and security interests in, substantially all the assets of the
Grantors.

 

C. The Credit Agreements provide, among other things, that the parties thereto
shall set forth in this Agreement their respective rights and remedies with
respect to the collateral securing the First Lien Obligations and the Second
Lien Obligations.

 



--------------------------------------------------------------------------------

D. In order to induce the First Lien Secured Parties to consent to the Grantors
incurring the Second Lien Obligations and to induce the First Lien Lenders to
make loans to the Borrower under the First Lien Credit Agreement, the Second
Lien Collateral Agent on behalf of itself and the other Second Lien Secured
Parties has agreed to the lien subordination, intercreditor and other provisions
set forth in this Agreement.

 

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Certain Defined Terms. Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings set forth in the First Lien
Credit Agreement, the Second Lien Credit Agreement or the Guarantee and
Collateral Agreement, as applicable.

 

SECTION 1.02. Other Defined Terms. As used in the Agreement, the following terms
shall have the following meanings:

 

“Agreement” shall mean this Intercreditor Agreement, as amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar federal, state
or foreign insolvency law or other law for the relief of debtors.

 

“Borrower” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“Collateral” shall mean all of the assets and property of any Grantor, whether
real, personal or mixed, constituting both First Lien Collateral and Second Lien
Collateral.

 

“Collateral Documents” shall mean the collective reference to the First Lien
Collateral Documents and the Second Lien Collateral Documents.

 

“Comparable Second Lien Collateral Document” shall mean, in relation to any
Collateral subject to any Lien created under any First Lien Collateral Document
(which instrument does not also create and evidence the Second Lien Collateral
as contemplated by Section 2.04(b)), the Second Lien Collateral Document that
creates a Lien on the same Collateral, granted by the same Grantor.

 

2



--------------------------------------------------------------------------------

“Credit Agreements” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“CSFB” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“DIP Financing” shall have the meaning assigned to such term in Section 6.01.

 

“Discharge of First Lien Obligations” shall mean, except to the extent otherwise
provided in Section 5.06 and Section 6.05, (a) payment in full in cash of the
principal of and interest (including interest accruing on or after the
commencement of any Insolvency or Liquidation Proceeding, whether or not such
interest would be allowed in such Insolvency or Liquidation Proceeding) and
premium, if any, on all Indebtedness outstanding under the First Lien Loan
Documents and the termination or expiration of all commitments to lend under the
First Lien Credit Agreement and (b) payment in full of all other First Lien
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid.

 

“Disposition” shall have the meaning assigned to such term in Section
5.01(a)(ii).

 

“First Lien Administrative Agent” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.

 

“First Lien Collateral Agent” shall have the meaning assigned to such term in
the preamble to this Agreement.

 

“First Lien Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any First Lien Obligations.

 

“First Lien Collateral Documents” shall mean the “Security Documents” as defined
in the First Lien Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted securing any First Lien
Obligations or under which rights or remedies with respect to such Liens are
governed.

 

“First Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

 

“First Lien Loan Documents” shall mean the “Loan Documents” as defined in the
First Lien Credit Agreement.

 

“First Lien Lenders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“First Lien Mortgages” shall mean the collective reference to each mortgage,
deed of trust, assignment of leases and rents, assignments of production,

 

3



--------------------------------------------------------------------------------

modifications thereto and any other document or instrument under which any Lien
on real property owned by any Grantor is granted to secure any First Lien
Obligations or under which rights or remedies with respect to any such Liens are
governed.

 

“First Lien Obligations” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“First Lien Secured Parties” shall mean, at any relevant time, (a) the First
Lien Lenders, (b) the First Lien Administrative Agent, (c) the First Lien
Collateral Agent, (d) each counterparty to any Hedging Agreement with a Loan
Party that either (i) is in effect on the Closing Date if such counterparty is a
First Lien Lender or an Affiliate of a First Lien Lender as of the Closing Date
or (ii) is entered into after the Closing Date if such counterparty is a First
Lien Lender or an Affiliate of a First Lien Lender at the time such Hedging
Agreement is entered into, (e) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any First Lien Loan Document and
(f) the successors and assigns of each of the foregoing.

 

“Grantors” shall have the meaning assigned to such term in the preliminary
statement of this Agreement and shall include each subsidiary of the Borrower
that may from time to time hereafter execute and deliver a Collateral Document.

 

“Guarantee and Collateral Agreement” shall have the meaning assigned to such
term in the preliminary statement of this Agreement.

 

“Guarantors” shall have the meaning assigned to such term in the preliminary
statement of this Agreement and shall include each subsidiary of the Borrower
that may from time to time hereafter guarantee the First Lien Obligations and
the Second Lien Obligations by executing and delivering a supplement to the
Guarantee and Collateral Agreement in accordance with the terms thereof as
required thereunder and under the Credit Agreements.

 

“Indebtedness” shall mean and includes all obligations that constitute
“Indebtedness” within the meaning of the First Lien Credit Agreement or the
Second Lien Credit Agreement, as applicable.

 

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code or any other Bankruptcy
Law with respect to any Grantor, (b) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Grantor or with respect to a material portion of its assets,
(c) any liquidation, dissolution, reorganization or winding up of any Grantor,
whether voluntary or involuntary, and whether or not involving insolvency or
bankruptcy or (d) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Grantor.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
assignment of leases and rents, assignments of production, lien, pledge,

 

4



--------------------------------------------------------------------------------

encumbrance, charge or security interest in or on such asset, (b) the interest
of a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

 

“Loan Documents” shall mean the collective reference to the First Lien Loan
Documents and the Second Lien Loan Documents.

 

“Maximum Priority Lien Amount” shall have the meaning assigned to such term in
Section 5.03(a).

 

“New Agent” shall have the meaning assigned to such term in Section 5.06.

 

“Pledged Collateral” shall have the meaning assigned to such term in Section
5.05(a).

 

“Recovery” shall have the meaning assigned to such term in Section 6.05.

 

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, defease, restructure, replace, refund or repay, or to issue other
Indebtedness in exchange or replacement for, such Indebtedness, in whole or in
part. “Refinanced” and “Refinancing” shall have correlative meanings.

 

“Second Lien Administrative Agent” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.

 

“Second Lien Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Second Lien Obligations.

 

“Second Lien Collateral Agent” shall have the meaning assigned to such term in
the preamble to this Agreement.

 

“Second Lien Collateral Documents” shall mean the “Security Documents” as
defined in the Second Lien Credit Agreement, and any other agreement, document
or instrument pursuant to which a Lien is granted securing any Second Lien
Obligations or under which rights or remedies with respect to such Liens are
governed.

 

“Second Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

 

“Second Lien Loan Documents” shall mean the “Loan Documents” as defined in the
Second Lien Credit Agreement.

 

“Second Lien Lenders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

5



--------------------------------------------------------------------------------

“Second Lien Mortgages” shall mean the collective reference to each mortgage,
deed of trust, assignment of leases and rents, assignments of production,
modifications thereto and any other document or instrument under which any Lien
on real property owned by any Grantor is granted to secure any Second Lien
Obligations or under which rights or remedies with respect to any such Liens are
governed.

 

“Second Lien Obligations” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement. To the extent any payment with respect to
the Second Lien Obligations (whether by or on behalf of any Guarantor or
Grantor, as proceeds of security, enforcement of any right of setoff or
otherwise) is avoided, set aside or required to be paid to a debtor in
possession, trustee, receiver or similar person, then the obligation or part
thereof originally intended to be satisfied shall be deemed to be reinstated and
outstanding as if such payment had not occurred.

 

“Second Lien Permitted Actions” shall have the meaning assigned to such term in
Section 3.01(a)(ii).

 

“Second Lien Secured Parties” shall mean, at any relevant time, (a) the Second
Lien Lenders, (b) the Second Lien Administrative Agent, (c) the Second Lien
Collateral Agent, (d) each counterparty to any Hedging Agreement with a Loan
Party that either (i) is in effect on the Closing Date if such counterparty is a
Second Lien Lender or an Affiliate of a Second Lien Lender as of the Closing
Date or (ii) is entered into after the Closing Date if such counterparty is a
Second Lien Lender or an Affiliate of a Second Lien Lender at the time such
Hedging Agreement is entered into, (e) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Second Lien Loan Document and
(f) the successors and assigns of each of the foregoing.

 

“Standstill Period” shall have the meaning assigned to such term in Section
3.01.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect in any applicable
jurisdiction.

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified, (b) any reference herein to any
person shall be construed to include such person’s successors and assigns, (c)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles or Sections
shall be

 

6



--------------------------------------------------------------------------------

construed to refer to Articles or Sections of this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

ARTICLE II

 

Lien Priorities

 

SECTION 2.01. Relative Priorities. Notwithstanding the date, manner or order of
grant, attachment or perfection of any Liens securing the Second Lien
Obligations granted on the Collateral, or of any Liens securing the First Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC or any other applicable law or the provisions of any Loan Document (other
than this Agreement) or any Collateral Document or any other circumstance
whatsoever, the Second Lien Collateral Agent, on behalf of itself and the other
Second Lien Secured Parties, hereby agrees that: (a) any Lien on the Collateral
securing any First Lien Obligations now or hereafter held by or on behalf of the
First Lien Collateral Agent or any other First Lien Secured Party or any agent
or trustee therefor, regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be senior in all
respects and prior to any Lien on the Collateral securing any Second Lien
Obligations; and (b) any Lien on the Collateral now or hereafter held by or on
behalf of the Second Lien Collateral Agent, any other Second Lien Secured Party
or any agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be junior
and subordinate in all respects to all Liens on the Collateral securing any
First Lien Obligations. All Liens on the Collateral securing any First Lien
Obligations shall be and remain senior in all respects and prior to all Liens on
the Collateral securing any Second Lien Obligations for all purposes, whether or
not such Liens securing any First Lien Obligations are subordinated to any Lien
securing any other obligation of the Borrower, any other Grantor or any other
person.

 

SECTION 2.02. Prohibition on Contesting Liens. Each of the Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Secured
Party, and the First Lien Collateral Agent, for itself and on behalf of each
other First Lien Secured Party, agrees that it shall not (and hereby waives any
right to) contest or support any other person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the priority, validity or
enforceability of any Lien held by or on behalf of any of the First Lien Secured
Parties in the First Lien Collateral or by or on behalf of any of the Second
Lien Secured Parties in the Second Lien Collateral, as the case may be; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of the First Lien Collateral Agent or any other First Lien Secured Party
to enforce this Agreement, including the priority of the Liens securing the
First Lien Obligations as provided in Sections 2.01 and 3.01.

 

SECTION 2.03. No New Liens. So long as the Discharge of First Lien Obligations
has not occurred, the parties hereto agree that the Borrower shall not, and

 

7



--------------------------------------------------------------------------------

shall not permit any other Grantor to, (i) grant or permit any additional Liens
on any asset or property to secure any Second Lien Obligation unless it has
granted a Lien on such asset or property to secure the First Lien Obligations,
or (ii) grant or permit any additional Liens on any asset or property to secure
any First Lien Obligations unless it has granted a Lien on such asset or
property to secure the Second Lien Obligations, with each such Lien to be
subject to the provisions of this Agreement. To the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available to the First Lien Collateral Agent or the other
First Lien Secured Parties, the Second Lien Collateral Agent, on behalf of
itself and the other Second Lien Secured Parties, agrees that any amounts
received by or distributed to any of them pursuant to or as a result of any Lien
granted in contravention of this Section 2.03 shall be subject to Section 4.02.

 

SECTION 2.04. Similar Liens and Agreements. The parties hereto agree that it is
their intention that the First Lien Collateral and the Second Lien Collateral be
identical. In furtherance of the foregoing, the parties hereto agree, subject to
the other provisions of this Agreement:

 

(a) upon request by the First Lien Collateral Agent or the Second Lien
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the First Lien Collateral and the Second Lien Collateral and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the First Lien Loan Documents and the
Second Lien Loan Documents; and

 

(b) that the documents and agreements creating or evidencing the First Lien
Collateral and the Second Lien Collateral and guarantees for the First Lien
Obligations and the Second Lien Obligations shall, to the extent practicable and
permissible under applicable law, be one and the same instruments and, to the
extent not practicable or permissible under applicable law, be in all material
respects the same forms of documents other than with respect to the first
priority and second priority nature of the Liens created thereunder.

 

ARTICLE III

 

Enforcement

 

SECTION 3.01. Exercise of Remedies. (a) So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Borrower or any other Grantor:

 

(i) the Second Lien Collateral Agent and other the Second Lien Secured Parties
(A) will not exercise or seek to exercise any rights or remedies (including any
right of setoff) with respect to any Collateral, or institute or seek to
institute any action or proceeding with respect to such rights or remedies
(including any action of foreclosure); provided, however, that the Second Lien
Collateral Agent may exercise any or all such rights after a period of 180 days
has elapsed since the

 

8



--------------------------------------------------------------------------------

date on which the Second Lien Collateral Agent has delivered to the First Lien
Collateral Agent written notice of the occurrence of an Event of Default under
any Second Lien Loan Document (the “Standstill Period”); provided further,
however, that notwithstanding the expiration of the Standstill Period or
anything herein to the contrary, in no event shall the Second Lien Collateral
Agent or any other Second Lien Secured Party exercise any rights or remedies
with respect to Collateral if the First Lien Collateral Agent or any other First
Lien Secured Party shall have commenced the exercise of any of their rights or
remedies with respect to such Collateral (prompt notice of such exercise to be
given to the Second Lien Collateral Agent), (B) will not contest, protest or
object to any foreclosure proceeding or action brought by the First Lien
Collateral Agent or any other First Lien Secured Party or any other exercise by
the First Lien Collateral Agent or any other First Lien Secured Party, of any
rights and remedies relating to the Collateral under the First Lien Loan
Documents or otherwise, and (C) subject to its rights under clause (A) above,
will not object to the forbearance by the First Lien Collateral Agent or the
other First Lien Secured Parties from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Collateral, in each case so long as the respective interests of the Second
Lien Secured Parties shall continue to attach to the proceeds thereof subject to
the relative Lien priorities set forth in Article II; and

 

(ii) the First Lien Collateral Agent and the other First Lien Secured Parties
shall have the exclusive right to enforce rights, exercise remedies (including
rights of setoff) and make determinations regarding the release, disposition, or
restrictions with respect to the Collateral without any consultation with or the
consent of the Second Lien Collateral Agent or any other Second Lien Secured
Party; provided, that (A) in any Insolvency or Liquidation Proceeding commenced
by or against the Borrower or any other Grantor, the Second Lien Collateral
Agent may file a claim or statement of interest with respect to the Second Lien
Obligations, (B) the Second Lien Collateral Agent may take any action (not
adverse to the prior Liens on the Collateral securing the First Lien
Obligations, or the rights of the First Lien Collateral Agent or any other First
Lien Secured Party to exercise remedies in respect thereof and not otherwise
inconsistent with the term of this Agreement) in order to preserve or protect
its second priority Liens on the Collateral, (C) the Second Lien Secured Parties
shall be entitled to file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Second Lien Secured Parties, including any claims secured by the Collateral,
if any, in each case in accordance with the terms of this Agreement, (D) the
Second Lien Secured Parties shall be entitled to file any pleadings, objections,
motions or agreements that assert rights or interests available to unsecured
creditors of the Grantors arising under the Bankruptcy Code, any other
Bankruptcy Law or applicable non-bankruptcy law, in each case in accordance with
the terms of this Agreement, (E) the Second Lien Secured Parties shall be
entitled to file any proof of claim and other filings and make any arguments and
motions that are, in each case, in accordance with the terms of this Agreement,
with respect to the Second

 

9



--------------------------------------------------------------------------------

Lien Obligations and the Collateral and (F) the Second Lien Collateral Agent or
any other Second Lien Secured Party may exercise any of its rights or remedies
with respect to the Collateral after the termination of the Standstill Period to
the extent permitted by clause (i)(A) above (the actions described in this
proviso being referred to herein as the “Second Lien Permitted Actions”). In
exercising rights and remedies with respect to the Collateral, the First Lien
Collateral Agent and the other First Lien Secured Parties may enforce the
provisions of the First Lien Loan Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion. Such exercise and enforcement shall include the rights of
an agent appointed by them to sell or otherwise dispose of Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured creditor under the Uniform
Commercial Code of any applicable jurisdiction and of a secured creditor under
the Bankruptcy Code or any other Bankruptcy Law. The First Lien Collateral Agent
agrees to provide at least five day’s notice to the Second Lien Collateral Agent
of its intent to exercise and enforce its rights or remedies with respect to the
Collateral.

 

(b) The Second Lien Collateral Agent, on behalf of itself and the other Second
Lien Secured Parties, agrees that it will not take or receive any Collateral or
any proceeds of any Collateral in connection with the exercise of any right or
remedy (including any right of setoff) with respect to any Collateral, unless
and until the Discharge of First Lien Obligations has occurred, except for
Second Lien Permitted Actions. Without limiting the generality of the foregoing,
unless and until the Discharge of First Lien Obligations has occurred, except
for Second Lien Permitted Actions, the sole right of the Second Lien Collateral
Agent and the other Second Lien Secured Parties with respect to the Collateral
is to hold a second priority Lien on the Collateral pursuant to the Second Lien
Collateral Documents for the period and to the extent granted therein and to
receive a share of the proceeds thereof, if any, after the Discharge of First
Lien Obligations has occurred in accordance with the terms of the this
Agreement, the Guarantee and Collateral Agreement and applicable law.

 

(c) Except for Second Lien Permitted Actions, (i) the Second Lien Collateral
Agent, for itself and on behalf of the other Second Lien Secured Parties, agrees
that the Second Lien Collateral Agent and the other Second Lien Secured Parties
will not take any action that would, or could reasonably be expected to, hinder
any exercise of remedies under the First Lien Loan Documents or is otherwise
prohibited hereunder, including any sale, lease, exchange, transfer or other
disposition of the Collateral, whether by foreclosure or otherwise, and (ii) the
Second Lien Collateral Agent, for itself and on behalf of the other Second Lien
Secured Parties, hereby waives any and all rights it or the other Second Lien
Secured Parties may have as a junior lien creditor or otherwise to object to the
manner in which the First Lien Collateral Agent or the other First Lien Secured
Parties seek to enforce or collect the First Lien Obligations or the Liens
granted in any of the First Lien Collateral, regardless of whether any action or
failure to act by or on behalf of the First Lien Collateral Agent or any other
First Lien Secured Parties is or could be adverse to the interest of the Second
Lien Secured Parties.

 

10



--------------------------------------------------------------------------------

(d) The Second Lien Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Second Lien Collateral
Documents or any other Second Lien Loan Document shall be deemed to restrict in
any way the rights and remedies of the First Lien Collateral Agent or the other
First Lien Secured Parties with respect to the Collateral as set forth in this
Agreement and the First Lien Loan Documents.

 

SECTION 3.02. Cooperation. Subject to its rights after the expiration of the
Standstill Period and except for Second Lien Permitted Actions, the Second Lien
Collateral Agent, on behalf of itself and the other Second Lien Secured Parties,
agrees that, unless and until the Discharge of First Lien Obligations has
occurred, it will not commence, or join with any person in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
(including any Insolvency or Liquidation Proceeding) with respect to any Lien
held by it under the Second Lien Collateral Documents or any other Second Lien
Loan Document or otherwise.

 

ARTICLE IV

 

Payments

 

SECTION 4.01. Application of Proceeds. So long as the Discharge of First Lien
Obligations has not occurred, any Collateral or proceeds thereof received by the
First Lien Collateral Agent in connection with the sale or other disposition of,
or collection on, such Collateral upon the exercise of remedies, shall be
applied by the First Lien Collateral Agent to the First Lien Obligations (and
all obligations that have priority in respect of the application of proceeds as
set forth in Section 5.02 of the Guarantee and Collateral Agreement) in the
order specified in such Section 5.02. Upon the Discharge of First Lien
Obligations, the First Lien Collateral Agent shall deliver to the Second Lien
Collateral Agent any proceeds of Collateral held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the Second Lien Collateral
Agent to the Second Lien Obligations in such order as specified in Section 5.02
of the Guarantee and Collateral Agreement or any relevant Second Lien Collateral
Documents.

 

SECTION 4.02. Payments Over. So long as the Discharge of First Lien Obligations
has not occurred, any Collateral or proceeds thereof (together with assets or
proceeds subject to Liens referred to in the final sentence of Section 2.03)
received by the Second Lien Collateral Agent or any other Second Lien Secured
Party in connection with the exercise of any right or remedy (including any
right of setoff) relating to the Collateral in contravention of this Agreement
shall be segregated and held in trust and forthwith paid over to the First Lien
Collateral Agent for the benefit of the First Lien Secured Parties in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The First Lien Collateral Agent is hereby
authorized to make any such endorsements as agent for the Second Lien Collateral
Agent or any such other Second Lien Secured Parties. This authorization is
coupled with an interest and is irrevocable until such time as this Agreement is
terminated in accordance with its terms.

 

11



--------------------------------------------------------------------------------

ARTICLE V

 

Other Agreements

 

SECTION 5.01. Releases.

 

(a) If, in connection with:

 

(i) the exercise of any of the First Lien Collateral Agent’s remedies in respect
of the Collateral provided for in Section 3.01, including any sale, lease,
exchange, transfer or other disposition of any such Collateral; or

 

(ii) any other sale, lease, exchange, transfer or other disposition of any
Collateral permitted under the terms of the First Lien Loan Documents (as used
in this clause (ii), a “Disposition”),

 

the First Lien Collateral Agent, for itself or on behalf of any of the other
First Lien Secured Parties, releases any of its Liens on any part of the
Collateral, or releases any Guarantor from its obligations under its guarantee
of the First Lien Obligations, in each case other than (A) in connection with
the Discharge of First Lien Obligations or (B) after the occurrence and during
the continuance of any Event of Default under the Second Lien Credit Agreement,
then the Liens, if any, of the Second Lien Collateral Agent, for itself or for
the benefit of the other Second Lien Secured Parties, on such Collateral, and
the obligations of such Guarantor under its guarantee of the Second Lien
Obligations, shall be automatically, unconditionally and simultaneously released
and the Second Lien Collateral Agent, for itself or on behalf of any such other
Second Lien Secured Parties, promptly shall execute and deliver to the First
Lien Collateral Agent, the relevant Grantor or such Guarantor such termination
statements, releases and other documents as the First Lien Collateral Agent, the
relevant Grantor or such Guarantor may request to effectively confirm such
release; provided that notwithstanding the foregoing, the Liens, if any, of the
Second Lien Collateral Agent, for itself or for the benefit of the other Second
Lien Secured Parties, on any Collateral in the case of a Disposition shall not
be automatically released if such Disposition is not permitted under the terms
of the Second Lien Credit Agreement.

 

(b) Until the Discharge of First Lien Obligations occurs, the Second Lien
Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, hereby irrevocably constitutes and appoints the First Lien Collateral
Agent and any officer or agent of the First Lien Collateral Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Second Lien
Collateral Agent or such Second Lien Secured Party, or in the First Lien
Collateral Agent’s own name, from time to time in the First Lien Collateral
Agent’s discretion, for the purpose of carrying out the terms of this Section
5.01, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 5.01, including any endorsements or other instruments of transfer
or release.

 

12



--------------------------------------------------------------------------------

(c) Until the Discharge of First Lien Obligations occurs, to the extent that the
First Lien Secured Parties (i) have released any Lien on Collateral or any
Guarantor from its obligation under its guarantee of the First Lien Obligations
and any such Liens are or guarantee is later reinstated or (ii) obtain any new
first priority Liens on any Collateral or guarantees from Guarantors, then the
Second Lien Secured Parties shall be granted a second priority Lien on any such
Collateral and an additional guarantee of the Second Lien Obligations from any
such Guarantor, as the case may be.

 

SECTION 5.02. Insurance. Unless and until the Discharge of First Lien
Obligations has occurred, the First Lien Collateral Agent and the other First
Lien Secured Parties shall have the sole and exclusive right, subject to the
rights of the Grantors under the First Lien Loan Documents, to adjust settlement
for any insurance policy covering the Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral.
Unless and until the Discharge of First Lien Obligations has occurred, and
subject to the rights of the Grantors under the First Lien Collateral Documents,
all proceeds of any such policy and any such award (or any payments with respect
to a deed in lieu of condemnation) if in respect to the Collateral shall be paid
to the First Lien Collateral Agent for the benefit of the First Lien Secured
Parties pursuant to the terms of the First Lien Loan Documents and thereafter,
to the extent no First Lien Obligations are outstanding, and subject to the
rights of the Grantors under the Second Lien Collateral Documents, to the Second
Lien Collateral Agent for the benefit of the itself and the other Second Lien
Secured Parties to the extent required under the Second Lien Collateral
Documents and then, to the extent no Second Lien Obligations are outstanding, to
the owner of the subject property, such other person as may be entitled thereto
or as a court of competent jurisdiction may otherwise direct. Until the
Discharge of First Lien Obligations has occurred, if the Second Lien Collateral
Agent or any other Second Lien Secured Party shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall pay such proceeds over to the First
Lien Collateral Agent in accordance with the terms of Section 4.02.

 

SECTION 5.03. Amendments to First Lien Loan Documents and Second Lien Loan
Documents.

 

(a) The First Lien Loan Documents may be amended, supplemented or otherwise
modified in accordance with their terms and the First Lien Credit Agreement may
be Refinanced, in each case, without the consent of the Second Lien Collateral
Agent or the Second Lien Lenders; provided, however, that (A) any such
amendment, supplement, modification or Refinancing shall not (i) increase the
outstanding aggregate principal amount of Indebtedness under the new First Lien
Loan Documents to an amount in excess of $150,000,000 the “Maximum Priority Lien
Amount”) or (ii) increase the “Applicable Margin” or similar component of the
interest rate thereunder, in a manner which would increase the total yield
thereon by more than 4.0% per annum (excluding increases resulting from the
accrual of interest at the default rate), and (B) the holders of such
Refinancing debt (or an agent on their behalf) bind themselves in writing to the
terms of this Agreement.

 

13



--------------------------------------------------------------------------------

(b) Without the prior written consent of the First Lien Collateral Agent, no
Second Lien Loan Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Lien Loan Document, would (i) contravene the provisions
of this Agreement; (ii) increase the “Applicable Margin” or similar component of
the interest rate thereunder, in a manner which would increase the total yield
thereon by more than 1.0% per annum (excluding increases resulting from the
accrual of interest at the default rate); (iii) change (to earlier dates) any
dates upon which payments of principal or interest are due thereon; (iv) change
any default or Event of Default thereunder in a manner adverse to the loan
parties thereunder; (v) change the redemption, prepayment or repayment
provisions thereof in a manner adverse to the loan parties thereunder; (vi)
change any collateral therefor (other than to release such collateral), or (vii)
increase the obligations of the loan parties thereunder or confer any additional
rights on the Second Lien Lenders which would be adverse to the loan parties or
the lenders under the First Lien Credit Agreement or the other First Lien
Obligations. As an intercreditor agreement only and without prejudice to any
rights of the First Lien Lenders under the First Lien Credit Agreement, the
Second Lien Credit Agreement may be Refinanced to the extent the terms and
conditions of the Refinancing debt are no less favorable in the aggregate to the
loan parties and to the lenders under the First Lien Facility or the other First
Lien Obligations than the Second Lien Loan Documents, the average life to
maturity thereof is greater than or equal to that of the Second Lien Credit
Agreement and all other terms and provisions of such Refinancing debt are
reasonably acceptable to the First Lien Collateral Agent and the holders of such
Refinancing debt (or an agent on their behalf) bind themselves in writing to the
terms of this Agreement.

 

(c) The Borrower agrees that each Second Lien Collateral Document shall include
the following language (or language to similar effect approved by the First Lien
Collateral Agent):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Second Lien Collateral Agent and the
other Second Lien Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement dated as of March 29, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among the Borrower, the subsidiaries of the Borrower from time to
time party thereto, Credit Suisse First Boston (“CSFB”), as First Lien
Collateral Agent, and CSFB, as Second Lien Collateral Agent. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.”

 

In addition, the Borrower agrees that each Second Lien Mortgage covering any
Collateral shall contain such other language as the First Lien Collateral Agent
may reasonably request to reflect the subordination of such Second Lien Mortgage
to the First Lien Collateral Document covering such Collateral.

 

14



--------------------------------------------------------------------------------

(d) In the event the First Lien Collateral Agent or the other First Lien Secured
Parties and the relevant Grantor enter into any amendment, waiver or consent in
respect of any of the First Lien Collateral Documents for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provisions of, any First Lien Collateral Document or changing in any manner the
rights of the First Lien Collateral Agent, such First Lien Secured Parties, the
Borrower or any other Grantor thereunder, then such amendment, waiver or consent
shall apply automatically to the comparable provisions set forth therein that
relate to the Second Lien Collateral Agent or the other Second Lien Secured
Parties (or, if applicable, to any comparable provision of the applicable
Comparable Second Lien Collateral Document), in each case without the consent of
the Second Lien Collateral Agent or the other Second Lien Secured Parties and
without any action by the Second Lien Collateral Agent, the Borrower or any
other Grantor, provided, that (A) no such amendment, waiver or consent shall
have the effect of (i) removing assets subject to a Lien created under the
Second Lien Collateral Documents, except to the extent that a release of such
Lien is permitted or required by Section 5.01 and provided that there is a
corresponding release of such Lien securing the First Lien Obligations, (ii)
altering the duties, obligations or indemnification or exculpation of the Second
Lien Collateral Agent without its consent or (iii) permitting other Liens on the
Collateral not permitted under the terms of the Second Lien Loan Documents or
Article VI and (B) notice of such amendment, waiver or consent shall have been
given to the Second Lien Collateral Agent within 10 Business Days after the
effective date of such amendment, waiver or consent.

 

SECTION 5.04. Rights As Unsecured Creditors. The Second Lien Collateral Agent
and the other Second Lien Secured Parties may exercise rights and remedies as
unsecured creditors against the Borrower or any Guarantor that has guaranteed
the Second Lien Obligations in accordance with the terms of the Second Lien Loan
Documents and applicable law. Nothing in this Agreement shall prohibit the
receipt by the Second Lien Collateral Agent or any other Second Lien Secured
Party of the required payments of interest and principal under the Second Lien
Loan Documents so long as such receipt is not the direct or indirect result of
the exercise by the Second Lien Collateral Agent or any other Second Lien
Secured Party of rights or remedies as a secured creditor (including any right
of setoff) or enforcement in contravention of this Agreement of any Lien held by
any of them. Nothing in this Agreement shall impair (or shall be construed as
impairing) or otherwise adversely affect any rights or remedies the First Lien
Collateral Agent or the other First Lien Secured Parties may have with respect
to the First Lien Collateral.

 

SECTION 5.05. Bailee for Perfection.

 

(a) As contemplated by Section 3.02(d) of the Guarantee and Collateral Agreement
(and notwithstanding anything in any of the Collateral Documents to the
contrary), the First Lien Collateral Agent agrees to hold that part of the
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) to the extent that possession or control thereof is
taken to perfect a Lien thereon under the Uniform Commercial Code or other
applicable law (such Collateral being the “Pledged Collateral”) as collateral
agent for the First Lien Secured Parties and as gratuitous bailee

 

15



--------------------------------------------------------------------------------

for the Second Lien Collateral Agent and any assignee solely for the purpose of
perfecting the security interest granted under the First Lien Loan Documents and
the Second Lien Loan Documents, respectively, subject to the terms and
conditions of this Section 5.05.

 

(b) Subject to the terms of this Agreement, until the Discharge of First Lien
Obligations has occurred, the First Lien Collateral Agent shall be entitled to
deal with the Pledged Collateral in accordance with the terms of the First Lien
Loan Documents as if the Liens of the Second Lien Collateral Agent under the
Second Lien Collateral Documents did not exist. The rights of the Second Lien
Collateral Agent shall at all times be subject to the terms of this Agreement
and to the First Lien Collateral Agent’s rights under this Agreement and the
First Lien Loan Documents.

 

(c) The First Lien Collateral Agent shall have no obligation whatsoever to the
other First Lien Secured Parties or to the Second Lien Collateral Agent or any
other Second Lien Secured Party to ensure that the Pledged Collateral is genuine
or owned by any of the Grantors. The duties or responsibilities of the First
Lien Collateral Agent to the Second Lien Collateral Agent and the other Second
Lien Secured Parties under this Section 5.05 shall be limited solely to holding
the Pledged Collateral as gratuitous bailee in accordance with this Section
5.05.

 

(d) The First Lien Collateral Agent acting pursuant to this Section 5.05 shall
not have by reason of the First Lien Collateral Documents, the Second Lien
Collateral Documents, this Agreement or any other document a fiduciary
relationship in respect of the other First Lien Secured Parties, the Second Lien
Collateral Agent or any other Second Lien Secured Party.

 

(e) Upon the Discharge of First Lien Obligations under the First Lien Loan
Documents to which the First Lien Collateral Agent is a party, the First Lien
Collateral Agent shall deliver the remaining Pledged Collateral (if any)
together with any necessary endorsements, first, to the Second Lien Collateral
Agent to the extent Second Lien Obligations remain outstanding, and second, to
the Borrower to the extent no First Lien Obligations or Second Lien Obligations
remain outstanding (in each case, so as to allow such person to obtain control
of such Pledged Collateral). In connection with any transfer of the Pledged
Collateral in accordance with the immediately preceding sentence (other than to
the Borrower), the First Lien Collateral Agent further agrees to take all other
actions reasonably requested by the transferee of the Pledged Collateral to
permit such transferee to obtain a first priority security interest in the
Collateral or as a court of competent jurisdiction may otherwise direct.

 

SECTION 5.06. When Discharge of First Lien Obligations Deemed Not to Have
Occurred. If at any time after the Discharge of First Lien Obligations has
occurred the Borrower substantially contemporaneously therewith enters into any
Refinancing of any First Lien Loan Document evidencing a First Lien Obligation
(which is designated as such by notice to the Second Lien Collateral Agent),
then such Discharge of First Lien Obligations shall automatically be deemed not
to have occurred for all purposes of this Agreement, and the obligations under
such Refinanced First Lien Loan

 

16



--------------------------------------------------------------------------------

Document shall automatically be treated as First Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and, if the First Lien
Collateral Agent is not the collateral agent under such First Lien Loan
Documents, such collateral agent shall be deemed to be the First Lien Collateral
Agent for all purposes of this Agreement. Upon receipt of a notice stating that
the Borrower has entered into a new First Lien Loan Document (which notice
shall, if applicable, include the identity of the new collateral agent
thereunder; such agent, the “New Agent”), the Second Lien Collateral Agent shall
promptly (a) enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Borrower or such New Agent shall
reasonably request in order to provide to the New Agent the rights contemplated
hereby, in each case consistent in all material respects with the terms of this
Agreement and (b) deliver to the New Agent any Pledged Collateral then held by
it together with any necessary endorsements (or otherwise allow the New Agent to
obtain control of such Pledged Collateral). The Borrower shall cause the
instrument pursuant to which the New Agent is appointed to provide that the New
Agent shall agree to be bound by the terms of this Agreement. If the new First
Lien Obligations under the new First Lien Loan Documents are secured by assets
of the Grantors of the type constituting Collateral that do not also secure the
Second Lien Obligations, then the Second Lien Obligations shall be secured at
such time by a second priority Lien on such assets to the same extent provided
in the Second Lien Collateral Documents.

 

ARTICLE VI

 

Insolvency or Liquidation Proceedings

 

SECTION 6.01. Finance and Sale Issues. Until the Discharge of First Lien
Obligations has occurred, if the Borrower or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding and the First Lien Collateral Agent
shall desire to permit the use of cash collateral on which the First Lien
Collateral Agent or any other creditor has a Lien or to permit the Borrower or
any other Grantor to obtain financing, whether from the First Lien Secured
Parties or any other person under Section 363 or Section 364 of the Bankruptcy
Code or any comparable provision of any other Bankruptcy Law (each, a “DIP
Financing”), then the Second Lien Collateral Agent, on behalf of itself and the
other Second Lien Secured Parties, agrees that it will raise no objection to
such use of cash collateral or DIP Financing and will not request adequate
protection or any other relief in connection therewith (except as expressly
agreed by the First Lien Collateral Agent or to the extent permitted by Section
6.03) and, to the extent the Liens securing the First Lien Obligations are
subordinated to or pari passu with the Liens securing such DIP Financing, the
Second Lien Collateral Agent will subordinate its Liens in the Collateral to the
Liens securing such DIP Financing (and all obligations relating thereto). The
Second Lien Collateral Agent on behalf of itself and the other Second Lien
Secured Parties, agrees that it will raise no objection or oppose a sale or
other disposition of any Collateral free and clear of its Liens or other claims
under Section 363 of the Bankruptcy Code (or any comparable provision of any
other Bankruptcy Law) if the First Lien Secured Parties have consented to such
sale or disposition of such assets.

 

17



--------------------------------------------------------------------------------

SECTION 6.02. Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, the Second Lien Collateral Agent, on behalf of itself
and the other Second Lien Secured Parties, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Collateral, without the prior written
consent of the First Lien Collateral Agent.

 

SECTION 6.03. Adequate Protection. The Second Lien Collateral Agent, on behalf
of itself and the other Second Lien Secured Parties, agrees that none of them
shall contest (or support any other person contesting) (a) any request by the
First Lien Collateral Agent or the other First Lien Secured Parties for adequate
protection or (b) any objection by the First Lien Collateral Agent or the other
First Lien Secured Parties to any motion, relief, action or proceeding based on
the First Lien Collateral Agent or the other First Lien Secured Parties claiming
a lack of adequate protection. Notwithstanding the foregoing provisions in this
Section 6.03, in any Insolvency or Liquidation Proceeding, (i) if the First Lien
Secured Parties (or any subset thereof) are granted adequate protection in the
form of additional collateral in connection with any DIP Financing, then the
Second Lien Collateral Agent, on behalf of itself or any of the other Second
Lien Secured Parties, may seek or request adequate protection in the form of a
Lien on such additional collateral, which Lien will be subordinated to the Liens
securing the First Lien Obligations and such DIP Financing (and all obligations
relating thereto) on the same basis as the other Liens securing the Second Lien
Obligations are so subordinated to the First Lien Obligations under this
Agreement, and (ii) in the event the Second Lien Collateral Agent, on behalf of
itself and the other Second Lien Secured Parties, seeks or requests adequate
protection in respect of Second Lien Obligations and such adequate protection is
granted in the form of additional collateral, then the Second Lien Collateral
Agent, on behalf of itself or any of the other Second Lien Secured Parties,
agrees that the First Lien Collateral Agent shall also be granted a senior Lien
on such additional collateral as security for the First Lien Obligations and for
any such DIP Financing provided by the First Lien Secured Parties and that any
Lien on such additional collateral securing the Second Lien Obligations shall be
subordinated to the Liens on such collateral securing the First Lien Obligations
and any such DIP Financing provided by the First Lien Secured Parties (and all
obligations relating thereto) and to any other Liens granted to the First Lien
Secured Parties as adequate protection on the same basis as the other Liens
securing the Second Lien Obligations are so subordinated to such First Lien
Obligations under this Agreement.

 

SECTION 6.04. No Waiver. Except for Second Lien Permitted Actions, nothing
contained herein shall prohibit or in any way limit the First Lien Collateral
Agent or any First Lien Secured Party from objecting in any Insolvency or
Liquidation Proceeding or otherwise to any action taken by the Second Lien
Collateral Agent or any of the other Second Lien Secured Parties, including the
seeking by the Second Lien Collateral Agent or any other Second Lien Secured
Party of adequate protection or the asserting by the Second Lien Collateral
Agent or any other Second Lien Secured Party of any of its rights and remedies
under the Second Lien Loan Documents or otherwise.

 

18



--------------------------------------------------------------------------------

SECTION 6.05. Avoidance Issues. If any First Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of the Borrower or any other Grantor any amount (a
“Recovery”), then such First Lien Secured Parties shall be entitled to a
reinstatement of First Lien Obligations with respect to all such recovered
amounts. If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement.

 

SECTION 6.06. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of
First Lien Obligations and on account of Second Lien Obligations, then, to the
extent the debt obligations distributed on account of the First Lien Obligations
and on account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

 

SECTION 6.07. Post-Petition Interest.

 

(a) Neither the Second Lien Collateral Agent nor any other Second Lien Secured
Party shall oppose or seek to challenge any claim by the First Lien Collateral
Agent or any First Lien Secured Party for allowance in any Insolvency or
Liquidation Proceeding of First Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien of the First
Lien Collateral Agent on behalf of itself and the other First Lien Secured
Parties on the Collateral (it being understood and agreed that such value shall
be determined without regard to the existence of the Lien of the Second Lien
Collateral Agent on behalf of itself and the other Second Lien Secured Parties
on the Collateral).

 

(b) Neither the First Lien Collateral Agent nor any other First Lien Secured
Party shall oppose or seek to challenge any claim by the Second Lien Collateral
Agent or any other Second Lien Secured Party for allowance in any Insolvency or
Liquidation Proceeding of Second Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien of the Second
Lien Collateral Agent on behalf of itself and the other Second Lien Secured
Parties on the Collateral (it being understood and agreed that such value shall
be determined taking into account the Lien of the First Lien Collateral Agent on
behalf of itself and the other First Lien Secured Parties on the Collateral).

 

SECTION 6.08. Waiver. The Second Lien Collateral Agent, for itself and on behalf
of the other Second Lien Secured Parties, waives any claim it may hereafter have
against any First Lien Secured Party arising out of the election of any First
Lien Secured Party of the application of Section 1111(b)(2) of the Bankruptcy
Code (or any comparable provision of any other Bankruptcy Law), and/or out of
any cash collateral or

 

19



--------------------------------------------------------------------------------

financing arrangement or out of any grant of a security interest in connection
with the Collateral in any Insolvency or Liquidation Proceeding.

 

ARTICLE VII

 

Reliance; Waivers; Etc.

 

SECTION 7.01. Reliance. Other than any reliance on the terms of this Agreement,
the First Lien Collateral Agent, on behalf of itself and the other First Lien
Secured Parties, acknowledges that it and such First Lien Secured Parties have,
independently and without reliance on the Second Lien Collateral Agent or any
other Second Lien Secured Party, and based on documents and information deemed
by them appropriate, made their own credit analysis and decision to enter into
such First Lien Loan Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the First Lien Loan Documents or this Agreement. The Second Lien
Collateral Agent, on behalf of itself and the other Second Lien Secured Parties,
acknowledges that it and the Second Lien Secured Parties have, independently and
without reliance on the First Lien Collateral Agent or any other First Lien
Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the Second Lien Loan Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the Second Lien Loan Documents or this Agreement.

 

SECTION 7.02. No Warranties or Liability. The First Lien Collateral Agent, on
behalf of itself and the other First Lien Secured Parties, acknowledges and
agrees that neither the Second Lien Collateral Agent nor any other Second Lien
Secured Party has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Second Lien Loan Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
The Second Lien Secured Parties will be entitled to manage and supervise their
respective loans and extensions of credit under the Second Lien Loan Documents
in accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. The Second Lien Collateral Agent, on behalf of itself and the
Second Lien Obligations, acknowledges and agrees that neither the First Lien
Collateral Agent nor any other First Lien Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
First Lien Loan Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. The First Lien Secured Parties will be entitled
to manage and supervise their respective loans and extensions of credit under
their respective First Lien Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Second Lien
Collateral Agent and the other Second Lien Secured Parties shall have no express
or implied duty to the First Lien Collateral Agent or any of the other First
Lien Secured Parties, and the First Lien Collateral Agent and the other First
Lien Secured Parties shall have no express or implied duty to the Second Lien
Collateral Agent or any of the other Second Lien Secured Parties, to act or
refrain from acting in a manner which allows, or

 

20



--------------------------------------------------------------------------------

results in, the occurrence or continuance of an event of default or default
under any agreements with the Borrower, any other Grantor or any Guarantor
(including the First Lien Loan Documents and the Second Lien Loan Documents),
regardless of any knowledge thereof which they may have or be charged with.

 

SECTION 7.03. No Waiver of Lien Priorities.

 

(a) No right of the First Lien Secured Parties, the First Lien Collateral Agent
or any of them to enforce any provision of this Agreement or any First Lien Loan
Document shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of the Borrower or any other Grantor or by any act or
failure to act by any First Lien Secured Party or the First Lien Collateral
Agent, or by any noncompliance by any person with the terms, provisions and
covenants of this Agreement, any of the First Lien Loan Documents or any of the
Second Lien Loan Documents, regardless of any knowledge thereof which the First
Lien Collateral Agent or the other First Lien Secured Parties, or any of them,
may have or be otherwise charged with.

 

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Borrower and the other Grantors under the First
Lien Loan Documents and subject to the provisions of Section 5.03(a)), the First
Lien Secured Parties, the First Lien Collateral Agent and any of them may, at
any time and from time to time in accordance with the First Lien Loan Documents
and/or applicable law, without the consent of, or notice to, the Second Lien
Collateral Agent or any other Second Lien Secured Party, without incurring any
liabilities to the Second Lien Collateral Agent or any other Second Lien Secured
Party and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement (even if any right of subrogation or other right or
remedy of the Second Lien Collateral Agent or any Second Lien Secured Party is
affected, impaired or extinguished thereby) do any one or more of the following:

 

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Obligations or any Lien on any First Lien Collateral or guarantee
thereof or any liability of the Borrower or any other Grantor, or any liability
incurred directly or indirectly in respect thereof (including any increase in or
extension of the First Lien Obligations, without any restriction as to the
amount, tenor or terms of any such increase or extension) or otherwise amend,
waive, consent, renew, exchange, extend, modify or supplement in any manner any
Liens held by the First Lien Collateral Agent or any of the other First Lien
Secured Parties, the First Lien Obligations or any of the First Lien Loan
Documents; provided that no such increase in the First Lien Obligations shall
increase the First Lien Obligations to an amount in excess of the Maximum
Priority Lien Amount;

 

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the First Lien Collateral or any
liability of the Borrower or any other Grantor to the First Lien Secured Parties
or the First Lien Collateral Agent, or any liability incurred directly or
indirectly in respect thereof;

 

21



--------------------------------------------------------------------------------

(iii) settle or compromise any First Lien Obligation or any other liability of
the Borrower or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the First Lien
Obligations) in any manner or order (subject in the case of proceeds from any
Collateral to the provisions of Section 4.01 and of Section 5.02 of the
Guarantee and Collateral Agreement); and

 

(iv) exercise or delay in or refrain from exercising any right or remedy against
the Borrower or any security or any other Grantor or any other person, elect any
remedy and otherwise deal freely with the Borrower, any other Grantor or any
First Lien Collateral and any security and any guarantor or any liability of the
Borrower or any other Grantor to the First Lien Secured Parties or any liability
incurred directly or indirectly in respect thereof.

 

(c) The Second Lien Collateral Agent, on behalf of itself and the other Second
Lien Secured Parties, also agrees that the First Lien Secured Parties and the
First Lien Collateral Agent shall have no liability to the Second Lien
Collateral Agent or any other Second Lien Secured Party, and the Second Lien
Collateral Agent, on behalf of itself and the other Second Lien Secured Parties,
hereby waives any claim against any First Lien Secured Party or the First Lien
Collateral Agent, arising out of any and all actions which the First Lien
Secured Parties or the First Lien Collateral Agent may take or permit or omit to
take with respect to: (i) the First Lien Loan Documents, (ii) the collection of
the First Lien Obligations or (iii) the foreclosure upon, or sale, liquidation
or other disposition of, any First Lien Collateral. The Second Lien Collateral
Agent, on behalf of itself and the Second Lien Secured Parties, agrees that the
First Lien Secured Parties and the First Lien Collateral Agent have no duty to
them in respect of the maintenance or preservation of the First Lien Collateral,
the First Lien Obligations or otherwise; and

 

(d) The Second Lien Collateral Agent, on behalf of itself and the other Second
Lien Secured Parties, agrees not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling, appraisal, valuation or
other similar right that may otherwise be available under applicable law with
respect to the Collateral or any other similar rights a junior secured creditor
may have under applicable law.

 

SECTION 7.04. Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Collateral Agent and the other First Lien Secured
Parties and the Second Lien Collateral Agent and the other Second Lien Secured
Parties, respectively, hereunder shall remain in full force and effect
irrespective of:

 

(a) any lack of validity or enforceability of any First Lien Loan Documents or
any Second Lien Loan Documents;

 

(b) except as otherwise set forth in the Agreement, any change in the time,
manner or place of payment of, or in any other terms of, all or any of the First
Lien

 

22



--------------------------------------------------------------------------------

Obligations or Second Lien Obligations, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any First Lien Loan Document or any Second
Lien Loan Document;

 

(c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First Lien
Obligations or Second Lien Obligations or any guarantee thereof;

 

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor or any Guarantor; or

 

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the Borrower or any other Grantor or any Guarantor in
respect of the First Lien Obligations, or of the Second Lien Collateral Agent or
any Second Lien Secured Party in respect of this Agreement.

 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01. Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of the First Lien Loan Documents or the Second
Lien Loan Documents, the provisions of this Agreement shall govern and control.

 

SECTION 8.02. Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First Lien
Secured Parties may continue, at any time and without notice to the Second Lien
Collateral Agent or any Second Lien Secured Party (subject, however, to the
provisions of Section 5.03(a)), to extend credit and other financial
accommodations and lend monies to or for the benefit of the Borrower or any
Grantor constituting First Lien Obligations in reliance hereof. The Second Lien
Collateral Agent, on behalf of itself and the other Second Lien Secured Parties,
hereby waives any and all rights it may now or hereafter have under applicable
law to revoke this Agreement or any of the provisions of this Agreement. The
terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency or Liquidation Proceeding. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. All references to the
Borrower or any other Grantor shall include the Borrower or such Grantor as
debtor and debtor-in-possession and any receiver or trustee for the Borrower or
any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding. This Agreement shall terminate and be of no further force and
effect, (i) with respect to the Second Lien Collateral Agent, the other Second
Lien Secured Parties and the Second Lien Obligations, upon the later of (1) the
date upon

 

23



--------------------------------------------------------------------------------

which the obligations under the Second Lien Credit Agreement terminate if there
are no other Second Lien Obligations outstanding on such date and (2) if there
are other Second Lien Obligations outstanding on such date, the date upon which
such Second Lien Obligations terminate and (ii) with respect to the First Lien
Collateral Agent, the other First Lien Secured Parties and the First Lien
Obligations, the date of Discharge of First Lien Obligations, subject to the
rights of the First Lien Secured Parties under Section 6.05.

 

SECTION 8.03. Amendments; Waivers. No amendment, modification or waiver of any
of the provisions of this Agreement by the Second Lien Collateral Agent or the
First Lien Collateral Agent shall be deemed to be made unless the same shall be
in writing signed on behalf of each party hereto or its authorized agent and
each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time. Notwithstanding the foregoing, the Borrower shall
not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent its rights are
directly affected (which includes, but is not limited to any amendment to the
Grantors’ ability to cause additional obligations to constitute First Lien
Obligations or Second Lien Obligations as the Borrower may designate).

 

SECTION 8.04. Information Concerning Financial Condition of the Borrower and its
Subsidiaries. The First Lien Collateral Agent and the other First Lien Secured
Parties, on the one hand, and the Second Lien Secured Parties and the Second
Lien Collateral Agent, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of the Borrower and its
subsidiaries and all endorsers and/or guarantors of the First Lien Obligations
or the Second Lien Obligations and (b) all other circumstances bearing upon the
risk of nonpayment of the First Lien Obligations or the Second Lien Obligations.
The First Lien Collateral Agent and the other First Lien Secured Parties shall
have no duty to advise the Second Lien Collateral Agent or any other Second Lien
Secured Party of information known to it or them regarding such condition or any
such circumstances or otherwise. In the event the First Lien Collateral Agent or
any of the other First Lien Secured Parties, in its or their sole discretion,
undertakes at any time or from time to time to provide any such information to
the Second Lien Collateral Agent or any other Second Lien Secured Party, it or
they shall be under no obligation (w) to make, and the First Lien Collateral
Agent and the other First Lien Secured Parties shall not make or be deemed to
have made, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (x) to provide any additional information or to provide
any such information on any subsequent occasion, (y) to undertake any
investigation or (z) to disclose any information which, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

SECTION 8.05. Subrogation. With respect to the value of any payments or
distributions in cash, property or other assets that the Second Lien Secured
Parties or Second Lien Collateral Agent pay over to the First Lien Collateral
Agent or the other

 

24



--------------------------------------------------------------------------------

First Lien Secured Parties under the terms of this Agreement, the Second Lien
Secured Parties and the Second Lien Collateral Agent shall be subrogated to the
rights of the First Lien Collateral Agent and the other First Lien Secured
Parties; provided that, the Second Lien Collateral Agent, on behalf of itself
and the other Second Lien Secured Parties, hereby agrees not to assert or
enforce all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of First Lien Obligations has occurred. The
Borrower, each other Grantor and each Guarantor acknowledges and agrees that any
payments or distributions in cash, property or other assets received by the
Second Lien Collateral Agent or any other Second Lien Secured Party that are
paid over to the First Lien Collateral Agent or the other First Lien Secured
Parties pursuant to this Agreement shall not reduce any of the Second Lien
Obligations.

 

SECTION 8.06. Application of Payments. All payments received by the First Lien
Collateral Agent or the other First Lien Secured Parties may be applied,
reversed and reapplied, in whole or in part, to the First Lien Obligations or
any part thereof, as provided for in the First Lien Loan Documents. The Second
Lien Collateral Agent, on behalf of itself and the other Second Lien Secured
Parties, assents to any extension or postponement of the time of payment of the
First Lien Obligations or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security which
may at any time secure any part of the First Lien Obligations and to the
addition or release of any other person primarily or secondarily liable
therefor.

 

SECTION 8.07. SUBMISSION TO JURISDICTION; WAIVERS. (a) ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (ii)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (iii) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 8.09; AND (iv) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION
OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.

 

(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE

 

25



--------------------------------------------------------------------------------

TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 8.07(b) AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

SECTION 8.08. Waiver of Jury Trial. Each of the parties hereto waives any right
it may have to trial by jury in respect of any litigation based on, or arising
out of, under or in connection with this Agreement, or any course of conduct,
course of dealing, verbal or written statement or action of any party hereto.

 

SECTION 8.09. Notices. All notices to the Second Lien Secured Parties and the
First Lien Secured Parties permitted or required under this Agreement shall also
be sent to the Second Lien Collateral Agent and the First Lien Collateral Agent,
respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, or sent by fax or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed. For the purposes hereof, the addresses of the parties hereto shall be
as set forth in Section 9.01 of the Credit Agreements, or, as to any party, at
such other address as may be designated by such party in a written notice to all
of the other parties.

 

SECTION 8.10. Further Assurances. The First Lien Collateral Agent, on behalf of
itself and the other First Lien Secured Parties, and the Second Lien Collateral
Agent, on behalf of itself and the other Second Lien Secured Parties, and the
Borrower, on behalf of itself, the other Grantors and the Guarantors, agrees
that each of them shall take (or cause to be taken) such further action and
shall execute and deliver (or cause to be executed and delivered) such
additional documents and instruments (in recordable form, if requested) as the
First Lien Collateral Agent or the Second Lien Collateral Agent

 

26



--------------------------------------------------------------------------------

may reasonably request to effectuate the terms of and the lien priorities
contemplated by this Agreement.

 

SECTION 8.11. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 8.12. Binding on Successors and Assigns. This Agreement shall be binding
upon the First Lien Collateral Agent, the other First Lien Secured Parties, the
Second Lien Collateral Agent, the other Second Lien Secured Parties and their
respective successors and assigns.

 

SECTION 8.13. Specific Performance. Each of the First Lien Collateral Agent and
the Second Lien Collateral Agent may demand specific performance of this
Agreement. The First Lien Collateral Agent, on behalf of itself and the other
First Lien Secured Parties, and the Second Lien Collateral Agent, on behalf of
itself and the other Second Lien Secured Parties, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by any First Lien Collateral Agent or the Second Lien Collateral
Agent, as the case may be.

 

SECTION 8.14. Headings. Headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

SECTION 8.15. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by fax
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other document or instrument, as applicable.

 

SECTION 8.16. Authorization. By its signature, each person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.

 

SECTION 8.17. No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First Lien Secured Parties and the Second Lien Secured Parties. No other person
shall have or be entitled to assert rights or benefits hereunder. Nothing in
this Agreement shall impair, as between the Borrower and the First Lien
Collateral Agent and the other First Lien Secured Parties, or as between the
Borrower and the Second Lien Collateral Agent and the other Second Lien Secured
Parties, the obligations of the Borrower to pay principal, interest, fees and
other amounts as provided in the First Lien Loan Documents and the Second Lien
Loan Documents, respectively.

 

27



--------------------------------------------------------------------------------

SECTION 8.18. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties on the one hand and the Second
Lien Secured Parties on the other hand. None of the Borrower, any other Grantor,
any Guarantor or any other creditor thereof shall have any rights hereunder and
none of the Borrower, any other Grantor or any Guarantor may rely on the terms
hereof. Nothing in this Agreement is intended to or shall impair the obligations
of the Borrower or any other Grantor or any Guarantor, which are absolute and
unconditional, to pay the First Lien Obligations and the Second Lien Obligations
as and when the same shall become due and payable in accordance with their
terms.

 

SECTION 8.19. UK Security Documents; Future Single-Lien Collateral Documents.
The First Lien Collateral Agent, on behalf of itself and the other First Lien
Secured Parties, on the one hand, and the Second Lien Collateral Agent, on
behalf of itself and the other Second Lien Secured Parties, on the other hand,
acknowledges and agrees that, notwithstanding the fact that a single Lien in
favor of the First Lien Secured Parties and the Second Lien Secured Parties (a)
has been created under the UK Security Agreement and the Charge of Shares in ATP
Oil & Gas (UK) Limited (referred to as the UK Pledge Agreement in the Credit
Agreements) or (b) is at any time created under any other Collateral Document,
the lienholders’ rights in respect of such single Lien shall for all purposes be
governed by the terms of this Agreement.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ATP OIL & GAS CORPORATION,

by:

 

/s/ T. Paul Bulmahn

   

--------------------------------------------------------------------------------

Name:

 

T. Paul Bulmahn

Title:

 

President

 

ATP ENERGY, INC.,

by:

 

/s/ T. Paul Bulmahn

   

--------------------------------------------------------------------------------

Name:

 

T. Paul Bulmahn

Title:

 

President

 

ATP OIL & GAS (UK) LIMITED,

by:

 

/s/ T. Paul Bulmahn

   

--------------------------------------------------------------------------------

Name:

 

T. Paul Bulmahn

Title:

 

Director

 

ATP OIL & GAS (NETHERLANDS) B.V.,

by:

 

/s/ John E. Tschirhart

   

--------------------------------------------------------------------------------

Name:

 

John E. Tschirhart

Title:

 

Managing Director

 

CREDIT SUISSE FIRST BOSTON, as First Lien Collateral Agent,

by:

 

/s/ James Moran

   

--------------------------------------------------------------------------------

Name:

 

James Moran

Title:

 

Director

by:

 

/s/ David Dodd

   

--------------------------------------------------------------------------------

Name:

 

David Dodd

Title:

 

Associate

 

29



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON, as Second Lien Collateral Agent,

by:

 

/s/ James Moran

   

--------------------------------------------------------------------------------

Name:

 

James Moran

Title:

 

Director

by:

 

/s/ David Dodd

   

--------------------------------------------------------------------------------

Name:

 

David Dodd

Title:

 

Associate

 

30